Sanders, Peesident:
.This is an appeal from and supersedeas to a decree of the circuit court of Tucker county, sustaining a demurrer to, and dismissing, a bill filed by The Washington National Building and Loan Association against Carrie Pifer and others.
*106The questions here involved were all considered in the cause of The Washington Notional Building and Loan Association v. Buser et al., in which an opinion was handed down at the present term.
For the reasons given in that opinion, the decree complained of in this cause will be reversed, the defendants’ demurrer to the plaintiff’s bill will be overruled, and the cause-remanded to the circuit court for further proceeding’s.

Reversed. Remanded.